Citation Nr: 0329884	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a psychiatric 
disability as secondary to the appellant's heart disability.  

3.  Basic eligibility to receive improved pension benefits 
for the period from April 18, 2002, through April 30, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1951 to September 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of 38 U.S.C.A. § 5103 (West 2003).  

The Board also notes that the appellant and his wife contend 
that someone from the DAV office in either Jacksonville or 
Winston-Salem told them that the service medical records 
disclosed the presence of a heart murmur in service which the 
appellant was never told about; and that this heart murmur 
later contributed to the development of bacterial 
endocarditis in 1987 which necessitated the replacement of 
his aortic valve.  It is further alleged that copies of the 
service medical records in question were transmitted to VA 
along with the appellant's initial application and were later 
"trashed" or lost by VA.  It is not clear how DAV came to 
be in possession of copies of the appellant's service medical 
records, especially before any claim was filed by the 
appellant.  

The appellant's initial application for VA disability 
benefits was received in October 1997.  As the DAV's 
accompanying transmittal memorandum makes clear, the initial 
application was not accompanied by copies of any of the 
service medical records, which were subsequently received in 
June 1998 from the National Personnel Records Center.  The 
service medical records, including the report of the 
separation medical examination of the appellant in August 
1953, consistently reflect normal clinical evaluations of the 
heart and vascular system without any relevant complaints by 
the appellant.  The report of a postservice medical 
examination of the appellant in November 1957, while he was 
serving in the reserves, likewise reflects no complaints by 
the appellant or clinical findings indicative of a heart 
murmur or any other cardiovascular pathology.  It does not 
appear that any of the service medical records have been lost 
or "trashed" by the RO or anyone else.  Finally, a private 
physician who wrote in support of the claim in July 2001 
reported that he was told by the appellant that a named 
employee of the DAV in Winston-Salem had seen the medical 
records dating from service which indicated that the 
appellant had a heart murmur at that time.  The RO has not 
contacted this individual or anyone else from the DAV in an 
attempt to follow-up the so-far uncorroborated claims by the 
appellant and his wife concerning the presence of a heart 
murmur during service.  Considerations of due process require 
that an attempt be made to clarify this matter.  The 
secondary service connection claim must also be deferred 
until this matter is resolved.  

The appellant's pension claim has been denied because of 
excessive countable income during the period from April 18, 
2002, through April 30, 2003.  However, the statement of the 
case does not reflect citations to the very relevant 
provisions of 38 C.F.R. § 3.272 concerning the allowable 
exclusions from countable income for pension purposes, and it 
is, therefore, legally inadequate.  See 38 U.S.C.A. 
§ 7105(d)(1)(B) (West 2003).  Moreover, it is reported in the 
statement of the case that the appellant's notice of 
disagreement in June 2002 was accompanied by information 
concerning monthly family medical expenses, but the current 
evidentiary record does not reflect this extremely pertinent 
information.  Also, the RO gave the appellant until 
December 31, 2004, to submit evidence concerning his 
deductible medical expenses during the period from April 18, 
2002, through April 30, 2003, and this deadline has not yet 
expired.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the RO should 
request that the appellant identify any 
employee of DAV, or any other person, who 
told him that they had personally seen 
service medical records documenting the 
presence of a heart murmur during 
service.  In addition, the appellant 
should be specifically informed of the 
exclusions from countable income for 
pension purposes and provided and 
requested to complete the appropriate 
forms for reporting medical expenses for 
the period from April 18, 2002, through 
April 30, 2003.  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

3.  If the appellant properly identifies 
the individual or individuals who 
allegedly saw pertinent service medical 
records that are no longer of record, the 
RO should contact the individual or 
individuals and request a statement 
concerning the contents of the service 
medical records in question which they 
had personally seen.  If copies of these 
service medical records have been 
retained in the files of the DAV, copies 
should be obtained and incorporated into 
the claims file.  

4.  If the presence of a heart murmur in 
service is satisfactorily demonstrated by 
competent evidence, then the RO should 
refer the claims file to a VA physician 
with appropriate expertise and request a 
medical opinion, based upon a review of 
the information in the claims file, as to 
whether, given the normal clinical 
findings on the separation examination in 
August 1953 and on the post-service 
examination in November 1957, it is 
likely, unlikely, or as likely as not 
that the veteran's current heart 
disability is etiologically related to 
the heart murmur in service.  The 
rationale for all opinions expressed must 
also be provided.  

5.  The RO should then undertake any 
other indicated development and 
readjudicate the issues on appeal.    

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




